Citation Nr: 1435452	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits was made.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

Records from the Department of Defense (DOD) indicate that the appellant entered active duty in January 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The San Diego, California, RO is currently handling the appellant's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2011 statement of the case indicates that in February 2010 VA received the appellant's application for educational benefits (VA Form 22-1990) under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program.  The March 2011 statement of the case contained the provisions of 38 C.F.R. § 21.9520, which included the relevant provisions pertaining to how an individual can make an irrevocable election to receive educational benefits under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program.

The Board, following review of the appellant's claims file, is unable to ascertain by what manner or upon what evidence the AOJ relied upon in determining that the appellant had made an irrevocable election to receive educational benefits under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program.  The Board finds that the AOJ should identify such evidence.

Additionally, the Board is unable to determine whether the appellant still desires a Board hearing on this matter.  While May 2014 VA correspondence and notice of a previously scheduled May 2014 Board hearing addressed to the appellant was returned as undeliverable, it appears that similarly addressed correspondence dated in July 2014 was received by the appellant.  The AOJ should clarify this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant to determine whether he still desires a Board hearing on this matter.  If the appellant desires such a hearing, schedule the appellant for a personal hearing before a VLJ sitting at the RO at the earliest available opportunity, with appropriate notification to the appellant and his representative, if any.

2.  If the appellant does not desire a Board hearing, the AOJ should readjudicate the issue on appeal.  In doing so, the AOJ must specifically reference the evidence used in finding that the appellant had made (in connection with his February 2010 VA Form 22-1990 application for educational benefits) an irrevocable election to receive educational benefits under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the appellant and his representative, if any, should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



